Citation Nr: 0601078	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004.  A transcript of 
that hearing has been associated with the claims folder.

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In January 1984, the Board denied entitlement to service 
connection for the residuals of a back injury.  The veteran 
was properly notified of his appellate rights, but he did not 
file an appeal.

2.  Evidence added to the record since the January 1984 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The January 1984 Board decision denying the veteran's 
claim of service connection for residuals of a back injury is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.204 
(2005).

2.  The evidence received since the January 1984 Board 
decision that denied entitlement to service connection for 
residuals of a back injury is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In letters dated in June 2002 and October 2003, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

Also, the RO provided the veteran, in the letter of June 
2002, information concerning what is considered new and 
material evidence sufficient to reopen a previously denied 
claim.  The RO thereby informed the veteran of the evidence 
needed to substantiate the claim to reopen.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, his petition to reopen a claim 
of service connection for a back disability was received at 
the RO in March 2002.  66 Fed. Reg. 45,620, 45,629 (August 
29, 2001).


I.  Application to reopen the claim of service connection for 
a back disability. 

In a January 1984 decision, the Board found that service 
connection for the residuals of a back injury was not 
warranted.  The veteran did not appeal this decision; 
therefore the Board's denial of the veteran's back disability 
claim became final.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. 
§ 20.204 (2005).  

The evidence of record at the time of the January 1984 Board 
decision consisted of service medical records, various 
private medical records, and VA examinations dated in 
December 1982 and January 1983.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims file since the January 
1984 Board decision includes private treatment records, an 
August 2003 VA examination, and lay statements.  

Of particular significance is a July 2002 private medical 
opinion, in which the veteran's private physician pointed out 
that the veteran's back disability seemed to originate from a 
number of "incidents and accidents that took place, both 
lifting and an automobile accident while he was on active 
duty."  

The physician noted that it is a well known fact that an 
initial injury of the type that the veteran suffered while on 
active duty could create a process of chemical change of the 
structures of the spine, which could lead to a condition 
associated with degenerative disc disease of the spine.  

The physician stated that it was in his opinion that "this 
is definitely a service connected disability whose origins 
are those of trauma received in the severe auto accident and 
a lifting incident which evolved in a progressive fashion and 
which is accepted to be causative aging of the present set of 
circumstances of this patient."

The Board finds that this evidence bears directly and 
substantially upon the specific matters under consideration, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Having determined 
that new and material evidence has been added to the record, 
the veteran's claim of service connection is reopened. 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened, and to this extent only, the claim is granted.  

REMAND

Having reopened the veteran's claim for service connection 
for a back disability, to include degenerative disc disease 
of the cervical and lumbar spine, the case must now be 
considered based on a de novo review of the record.  

In this regard, at the August 2004 hearing, the veteran 
stated that he was receiving Social Security disability 
benefits on the basis of his degenerative disc disease of the 
cervical and lumbar spine.  However, the Social Security 
Administration (SSA) records have not yet been obtained.  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized the need to obtain SSA medical records in 
cases involving VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 371 (1992).  Accordingly, on remand, the RO 
should attempt to obtain the SSA records and the SSA 
determination.  

Additionally, in an August 1983 statement, the veteran 
indicated that he had been treated for his back disability by 
several private doctors.  An attempt should be made to obtain 
the medical records of Dr. Serrato, Dr. Vaughn, Dr. Haley, 
and Dr. Jones.  He also reported in that statement and during 
the August 2004 Board hearing that he had been treated at the 
VA Medical Center in Birmingham in 1969.

Finally, the Board is of the opinion that a VA examination is 
warranted in order to address whether the veteran's current 
back disability is related to service.  Such development is 
warranted if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: 1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2005).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain copies 
of all private medical records that are not 
of record and pertain to treatment for the 
veteran's back disability, to include 
records from Dr. Serrato, Dr. Vaughn, Dr. 
Haley, and Dr. Jones (refer to the VA form 
1-9 filed in August 1983).  After obtaining 
the necessary waivers, the RO should obtain 
any outstanding records and associate them 
with the veteran's claims file.  

2.  The RO should attempt to obtain medical 
treatment records, dated in 1969, which 
pertain to the veteran from the VA medical 
center in Birmingham.
	
3.  The RO is also requested to obtain the 
Social Security Administration records 
pertaining to disability benefits awarded 
based on the veteran's back disability, 
including the medical records upon which 
that decision was based. 

4.  The RO is to then schedule the veteran 
for a VA orthopedic examination in order to 
determine the severity and etiology of any 
back disability, to include degenerative 
disc disease of the cervical and lumbar 
spine.  All necessary tests should be 
conducted.  The examiner is requested to 
review the claims folder in conjunction 
with the examination.  

Following the examination, the examiner is 
requested to render an opinion as to 
whether it is as likely as not (a 
probability of 50 percent or more) that any 
disability of the spine is related to the 
veteran's period of service, to include the 
complaints of back pain in August 1960 and 
October 1962.  A complete rationale for any 
opinion expressed should be included in the 
report.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


